DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
Receipt of Remarks/Amendments filed on 04/20/2022 is acknowledged. Claims 1-3, 6, 7, 10, 15, 17-19, 26, and 27 are pending. Claims 1 and 7 are amended. Claims 4-5, 8-9, 11-14, 16, 20-25, and 28-128 are cancelled. Claims 1-3, 6, 7, 10, 15, 17-19, 26, and 27 are presented for examination on the merits for patentability. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	

Modified Rejection as necessitated by the amendment filed 07/26/22
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-3, 6, 10, 17-19, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Analyst, 2011, 136, 4520-4525), hereinafter Li, in view of Bo et al. (CN103483592 B), hereinafter Bo, and Howbert et al. (US 2016/0331758 A1), hereinafter Howbert, and Ghosh et al. (International immunopharmacology 7.8 (2007): 1111-1121), hereinafter Ghosh.
Applicants Claims
Applicants claim a nanoparticle, comprising at least two host macrocycles, with cyclodextrin elected as the macrocycle, which are covalently crosslinked by a linker, wherein the linker comprises a moiety of Formula (I): 

    PNG
    media_image1.png
    153
    533
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art (MPEP 2141.01)
Li teaches a self-assembly nanoprobe, mercaptoethylamine-modified-gold nanoparticles –Lysine-bridged bis(β-cyclodextrins)–fluorescein (MGNPs–Lys-bis(β-CDs)–FL), based on fluorescence resonance energy transfer (FRET) for determination of trypsin for biological imaging applications; The Lys-bis (β-CDs)–FL complex act as an energy donor and the MGNPs as energy acceptor (Title; Abstract; Scheme 1).  When the lysine cleavage occurs, the increase in fluorescence intensity is measured, which is proportional to the concentration of trypsin (p. 4521, L. Col., 2nd paragraph). Thus, the nanoprobe is used as an imaging tool, and incorporates the MGNP and fluorescein as imaging agents for FRET. 
Li teaches the synthesis of Lys-bis(β-CDs) wherein lysine is used as the linker to connect the two cyclodextrin units (Scheme 2). 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
Li does not teach the exact structure of the linker, specifically missing the succinyl parts attached between to the cyclodextrin group and the lysine. 
Bo is in the related field and cures the deficiency of Li teaching the invention of supramolecular carrier for therapeutic purposes comprising cyclodextrin and N-succinyl polylysine (p. 2, pt paragraph). Bo relates cyclodextrin grafting polylysine polymers are advantageous as pharmaceutical carrier because of its water solubility. The cyclodextrin hydrophobic nature inner chamber can form inclusion compound with a therapeutic agent, e.g.
anticancer drugs such as doxorubicin, and provide improve stability and water miscibility (p. 2, 4th Background, paragraph). Bo recites the advantages in utilizing cyclodextrin grafting polylysine including good aqueous solubility and biocompatibility, and better drug loading. Additionally, the synthesis is simple and performed under mild conditions to give high yield that can be scaled up for industrialized production (p. 4, bottom paragraph). Thus, the reference also renders obvious the elements of a therapeutic agent and the agent forming a host-guest complex with the macrocycles in Claims 17-18. 
	Thus, the combination of Li and Bo render obvious the select and elected elements of the nanoparticle structure in Claims 1-3, 6, 10, 17-19, and 27.
	Further regarding Claims 17-19, Li and Bo do not teach the TLR agonists as therapeutic agent as elected. Howbert cures this deficiency by teaching an invention directed to stable formulations comprising TLR agonist and cyclodextrin (Abstract; Examples 5.5). In certain embodiments, the formulation comprises drug delivery systems comprising nanoparticles and nanocapsules [0056]. Howbert teaches benzo[b]azepine TLR agonist, which is used for the treatment of cancer [0005], and the cyclodextrin is β-cyclodextrin [0014]. Howbert recognizes that the arrangement of hydroxyl groups within the cyclodextrin molecule and the shape of the molecule provides a hydrophobic internal surface of the cavity, while the outside is hydrophilic, and permits the cyclodextrins to accommodate a wide variety of small hydrophobic molecules within the hydrophobic cavity by forming an inclusion complex ([0051]; Example 5.5.3).
Howbert teaches a preferred embodiment, the benzo[b]azepine TLR agonist formulation is administered in combination with one or more additional treatment modalities, where the modalities are selected from a chemotherapeutic agent, a cytokine, an antibody, hormonal therapy, or radiation therapy [0010].  Howbert teaches combination therapy, specifically describing combination with anti-cancer agents, therapeutic antibodies, therapeutic agents, and other immunoregulatory agents (Section 5.2.1, entirety); the benzo[b]azepine TLR agonist active agent may be formulated with other TLR agonists, anti-cancer agents or anti-viral agents [0048].  Howbert identifies other TLR agonists including imiquimod, R-848 ([0004], [0084]. 
Ghosh supports Howbert and provides the motivation to combine two TRL agonists in the nanoparticle taught by Li and Bo.  Ghosh describes the effects of tandem combinations of TLR agonists and teaches that tandem combinations ofTLR2- 9 agonists can be inert, additive, synergistic or antagonistic. As example, TLR4-TLR 7/8 combinations synergistically up-regulated IFN--[Symbol font/0x67] and IL-12, enhanced IFN-α and also moderately induced TNF-α. TLR2-TLR 7/8 like TLR4 TLR7/8 synergistically up-regulated lFN--[Symbol font/0x67] but not IL-12 (Abstract). As such, Ghosh also renders obvious Claim 26.
Finding of prima facie obviousness 
Rationale and Motivation (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Bo with that of Li and create a nanoparticle comprising Lys-β-cyclodextrin and gold nanoparticle for fret imaging, wherein the Lys is tethered to succinyl group which is attached to the cyclodextrin, as taught by Bo. One would have been motivated to do so because Bo teaches that the polymer obtained has improved stability, water miscibility, biocompatibility, and better drug loading, and that the synthesis is simple and can be scaled up for industrialized purposes.  One would adjust the number of lysine depending on the desired length of the linker. The length of the linker, i.e. number of units of lysine is an experimental parameter considered to be a result-effect variable that is within the skill of the ordinary artisan to modify and is commonly carried out in the art as part of routine optimization in formulations by varying the ratio or concentrations of the components.  Merely selecting such ratio or concentrations, i.e. to obtain the desired units and length of linker, is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426; In re Hoeschele, 160 USPQ 809. See MPEP 2144.05. Determining the optimal or workable amounts/ratio of the components in the composition is routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), the court stated that “Normally, change 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 temperature, concentration, or both, is not a patentable modification; however, such changes may impart patentability to process if ranges claimed produce new and unexpected result which is different in kind and not merely in degree from results of prior art; such ranges are termed “critical” ranges, and applicant has burden of proving such criticality; even though applicant's modification results 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 great improvement and utility over prior art, it may still not be patentable if modification was within capabilities of one skilled in the art; more particularly, where the general conditions of a claim are disclosed 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in the
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” The motivation arises from “the normal desire of scientists or artisans to improve upon what is already generally known” (Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382) through routine experimentation. (MPEP 2144.05 IIA and B). Li and Bo are in the same field of endeavor and they provide a reasonable expectation of success. 
Li, Bo, and Howbert all recognize the formation of host-guest complexes between cyclodextrin and therapeutic agents. Bo teaches the polymer comprising cyclodextrin and lysine to be useful as drug carrier and have good drug loading, and recognizes its utility in transport of anticancer drugs.  Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the nanopolymer comprising β-cyclodextrin and use the system with TLR agonists as therapeutic agents for use in the treatment of cancer as taught by Howbert. Howbert already comprehends stable nanoparticle formulations comprising TLR agonist and cyclodextrin. A person with ordinary skill in the art before the effective filing date of the claimed invention would have used the Lys-cyclodextrin drug delivery system such as one Li and Bo with reasonable expectation that it would enable precise and convenient control of carrying the TLR agonists of Howbert. Obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to include a combination with one or more TLR agonists, as Howbert suggests, in the nanoparticle taught by Li and Bo, because Ghosh has taught that tandem combinations o fTLR2- 9 agonists can be inert, additive, synergistic or antagonistic. One would select the positive combinations, for example, the TLR4-TLR 7/8 agonist combinations which synergistically up-regulated IFN--[Symbol font/0x67] and IL-12, enhanced IFN-α and also moderately induced TNF-α according to Ghosh.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bo as applied to Claim 1 above and in view of Amiel et at. ("Macromolecular assemblies …in aqueous media." 2001. 58-81), hereinafter Amiel.
Applicants Claims
Applicants claim a nanoparticle, the nanoparticles comprise less than1 x 109 host macrocycles. Applicants claim the nanoparticle above, wherein the at least one polymer is a dextran derivative.

Determination of the scope and content of the prior art (MPEP 2141.01)
The teachings of Li and Bo have been set forth supra. 

Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
Li and Bo do not teach the nanoparticles comprise less than 1 x 109 host macrocycles. Li and Bo are silent on the dextran derivative polymer. 
Amiel cures the deficiency by teaching the addition of a water soluble β-cyclodextrin polymer to an aqueous solution of an amphiphilic polymer which results in associating polymer systems (Abstract). Cyclodextrins form inclusion complexes with a large variety of hydrophobic molecules, and can interact directly with the backbone units of the polymer, or bind directly to the hydrophobic side groups and breaking up the hydrophobic microdomains (p. 59, 2nd paragraph through p. 60, 1st paragraph; Fig. 2; p. 65-67 entirety).

    PNG
    media_image3.png
    669
    627
    media_image3.png
    Greyscale

Amiel teaches hydrophobically modified polymers which are stable when complexed with β-CD (Abstract; p. 62, 1st paragraph). Amiel relates that two kinds of structures are obtained when water-soluble polymers are combined with β-cyclodextrin, i) polyroxatanes, wherein cyclic molecules are threaded along the linear polymer; ii) the β-cyclodextrin acts as a structure breaker when added to amphiphilic copolymers. Amiel teaches the association polymers formed by hydrophobically modified dextran with β-CD-polymers (Abstract; p.63, 1st paragraph).  Amiel teaches that depending on the nature of the hydrophobic moieties, different behavior is observed for the association of hydrophobically modified dextran polymers, e.g. showing lower viscosities than precursor; the association depends not only on chain length but on the architecture of the macromolecule (p. 64, b; Table II).  Amiel recites that attractive interactions yielding inclusion complexes induce associative phase separation when there is strong interactions between the polymers, which will depend on the affinity of the hydrophobic moiety for the CD cavity and the number of interacting centers per polymer chain (p. 67 last paragraph to p.68 1st paragraph; Figs. 7 and 8). Depending on the polymer pairs, cyclodextrin exerts influence on the composition’s properties such as viscoelastic behaviors. At higher number of hydrophobic groups on the chain of the copolymer, the association between the two polymers can lead to weak physical gels or reversible networks (p. 78-79). 
Amiel teaches that the association of the polymer leaves a high proportion of the β-cyclodextrin units remain available for complexation with an additional guest, such as drug, without disrupting the aggregates (p. 80, last paragraph).
Amiel renders Claims 15 obvious.
Regarding the number of cyclodextrins in Claim 7, Amiel teaches that inclusion complex interactions lead to macrostructures in solution which depend on polymer concentrations and also on the interaction strengths between the host and guest polymers (p. 70, 3rd paragraph to p. 71). Amiel teaches tailoring the interaction strength in the polymer pair by varying the amount of β-CDs (NCD) ranging from 3-1000, which renders obvious the instantly claimed range.  This parameter, NCD, contributes to the ability to design systems with desired properties, including viscoelasticity, and makes the system ideal for drug delivery.

Finding of prima facie obviousness 
Rationale and Motivation (MPEP 2142-2143)
Amiel is in the same macromolecular field of study as Li and Bo.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Li, Bo, and Amiel and incorporate hydrophobically modified dextran polymer in the nanoparticles because Amiel has taught β-cyclodextrins and hydrophobically modified dextran in polymer networks, recognizing the ability to moderate the strength of the interaction of the polymer network by modifying the hydrophobic moiety’s interaction with the CD cavity and the number of interacting centers per polymer chain.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143.  In this case, Amiel has already taught the usefulness of dextran-derived polymers in polymer networks.  One would also be motivated to obtain polymer pairs with the desired viscoelastic properties. One would have reasonable expectations of success because Amiel has taught that dextran-derived polymers together with β-cyclodextrin exert influence on the composition’s properties such as viscoelastic behaviors. 
Per the teaching of Amiel, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to optimize the number of cyclodextrins in the nanoparticles to tailor the interaction strength between the dextran-derived polymer with the Lys-bis-CD of Li and Bo with reasonable expectations of success, while maintaining a high proportion of the cyclodextrin units available for complexation with the therapeutic agent guest, as taught by Bo and Howbert. 

Response to Arguments:
Applicant traverses the 103 rejection over Li. The crux of the argument is that Applicant Li appears to argue that Li is directed to a gold nanoparticle derivatized by cyclodextrins whereas the instant claims do not comprise gold. Applicant also appears to argue that the Examiner is not giving the claims the broadest reasonable interpretation consistent with the specification, “which do not support an assertion that the claimed nanoparticles are metal-based” (Remarks, p. 3).
The Examiner has considered the argument and found it unpersuasive.  As a first matter, the term comprising is open-ended and allows for additional components. See MPEP 2111.03. In order to exclude gold or other metals, there should be some showing in the specification that these components are required to be excluded.  Claim 1 is drawn to a nanoparticle comprising at least two host macrocycles crosslinked by a linker of Formula I. It does not recite any uses nor does it exclude any other component but only recites the required components to be present. 
Secondly, the specification describes the nanoparticles of the pending invention to be useful for binding therapeutic agents and cancer treatment (p. 1). Gold nanoparticles are already known to be useful in these applications.  See for example Zhang et al. (WO 2017/173846 A1, abstract). Page 5 of the instant specification recites that the nanoparticle comprises two or more therapeutic agents and further comprises an imaging agent. As such, Li’s gold nanoparticle is in line with the description provided in the disclosure.
Applicant argues that a skilled artisan would have no motivation to remove the gold atoms of Li and no reasonable expectation of success.
In response, the Examiner does not suggest that removal of the gold atom is necessary. As explained supra, the claim language allows for the gold atom to be present in the nanoparticle.
Applicant argues that replacing the lysine bridge of the nanoparticles in Li with the polylysine polymer of Bo would not result in the instantly claimed Formula I.
The Examiner clarifies that the lysine in Li does not need to be replaced by the polylysine of Bo. Bo is relied on to teach the missing the succinyl parts in Li, which can be attached to lysine moieties. As recited in the above and previous rejections, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Bo with that of Li and create a nanoparticle comprising Lys-β-cyclodextrin and gold nanoparticle for fret imaging, wherein the Lys is tethered to succinyl group which is attached to the cyclodextrin, as taught by Bo. The adjustment of the units of lysine would encompass the single lysine unit taught by Li, which is the primary art being modified by Bo, and which already teaches the lysine instantly claimed. 


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616